F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                         JAN 8 2002
                                   TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                               Clerk


UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
                                                        No. 01-7061
v.                                             (Eastern District of Oklahoma)
                                                  (D.C. No. 00-CR-61-S)
CHARLES RUSSELL STEELE,

          Defendant-Appellant.




                                ORDER AND JUDGMENT *


Before HENRY, BRISCOE, and MURPHY, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      A federal grand jury returned an indictment which charged Charles Russell

Steele with numerous violations of federal law. 1 Steele eventually filed two

motions to suppress, one seeking to suppress evidence obtained via the execution

of warrant-based searches and the other seeking to suppress statements made

during a custodial interrogation. After an evidentiary hearing, the district court

orally denied Steele’s motions to suppress and indicated that a written order

would be forthcoming. Before the district court could issue its written order,

however, Steele pleaded guilty to Counts One, Six, and Ten of the indictment.

Pursuant to the plea agreement reached by Steele and the United States, the

district court sentenced Steele to a term of imprisonment of 156 months. Steele

now appeals, contending that the district court erred in denying his motions to

suppress. This court exercises jurisdiction pursuant to 28 U.S.C. § 1291 and

affirms.




      1
       The indictment included the following charges: (1) conspiracy to distribute
and to possess with intent to distribute methamphetamine in violation of 21
U.S.C. §§ 841(b)(1)(A)(viii) and 846 (Count One); (2) possession of
methamphetamine with intent to distribute in violation of 21 U.S.C. § 841(a)(1)
(Counts Two, Three, and Five); (3) possession of a firearm during the commission
of a drug trafficking crime in violation of 18 U.S.C. § 924(c) (Count Six); (4)
possession of a firearm by a felon in violation of 18 U.S.C. § 922(g) (Count
Seven); and (5) possession of marihuana in violation of 18 U.S.C. § 844 (Count
Eight). The indictment also sought the criminal forfeiture, under 21 U.S.C. § 853,
of two pieces of real property owned by Steele (Counts Nine and Ten).

                                         -2-
      Steele’s appellate brief argues on the merits that the district court erred in

denying his motions to suppress. 2 Steele neglects to mention in his brief,

however, that his guilty plea was unconditional. The law in this circuit is

absolutely clear; an unconditional guilty plea is a waiver of all nonjurisdictional

defenses. See United States v. Kunzman, 125 F.3d 1363, 1365 (10th Cir. 1997);

United States v. Nooner, 565 F.2d 633, 634 (10th Cir. 1977). This waiver applies

with equal force to a district court’s denial of motions to suppress. See Nooner,

565 F.2d at 634. The Supreme Court has explained the basis of the waiver rule in

the following terms:

      a guilty plea represents a break in the chain of events which has
      preceded it in the criminal process. When a criminal defendant has
      solemnly admitted in open court that he is in fact guilty of the
      offense with which he is charged, he may not thereafter raise
      independent claims relating to the deprivation of constitutional rights
      that occurred prior to the entry of the guilty plea. He may only attack
      the voluntary and intelligent character of the guilty plea by showing



      2
        This court admonishes Steele’s counsel for incorporating his district court
brief by reference rather than presenting his arguments in his brief on appeal.
This court has expressly disapproved that practice because Fed. R. App. P. 28
requires the appellant to set out an argument supported by authorities in his
appellate brief. See Gaines-Tabb v. ICI Explosives, USA, Inc., 160 F.3d 613, 623-
24 (10th Cir. 1998). Not only does the practice unnecessarily increase the court’s
work while allowing the appellant to skirt the page, word, or line limits that apply
to his brief, see id. at 624, but the blanket regurgitation of arguments made before
the district court is the hallmark of lazy lawyering. Cf. Tapia v. Tansy, 926 F.2d
1554, 1564 (10th Cir. 1991) (noting that the hallmark of effective appellate
advocacy is the winnowing out of weaker arguments presented to the district
court).

                                         -3-
      that the advice he received from counsel was not within the standards
      set forth in [McMann v. Richardson, 397 U.S. 759 (1970)].

Tollett v. Henderson, 411 U.S. 258, 267 (1973).

      Even after the United States filed its response brief noting that Steele had

entered an unconditional guilty plea and further noting that Steele had failed to

bring the matter to the court’s attention, Steele did not file a reply brief

addressing the question. Nevertheless, this court has conducted an independent

review of the plea agreement, along with the transcript of the change of plea

hearing, and agrees with the United States that Steele’s plea was clearly

unconditional. Furthermore, Steele has not contended that he did not voluntarily

and knowingly enter his guilty plea. In fact, in the plea agreement, Steele

acknowledged as follows:

      I have read this agreement and carefully reviewed every part of it
      with my attorney. I fully understand it and I voluntarily agree to it
      without reservation. No promises, agreements, understandings, or
      conditions have been made or entered into in connection with my
      decision to plead guilty except those set forth in this plea agreement.
      I do this of my own free will. No threats have been made to me, nor
      am I under the influence of anything that could impede my ability to
      fully understand this agreement.

Steele reiterated at the change of plea hearing that his guilty plea was entered

voluntarily and completely of his own free will.

      Because Steele voluntarily and unconditionally pleaded guilty to Counts

One, Six, and Ten of the indictment, he has waived his right to appeal the district


                                           -4-
court’s denial of his motions to suppress. See Nooner, 565 F.2d at 634. The

judgment of conviction and the sentence imposed by the United States District

Court for the Eastern District of Oklahoma are therefore AFFIRMED.

                                     ENTERED FOR THE COURT



                                     Michael R. Murphy
                                     Circuit Judge




                                       -5-